Citation Nr: 1421005	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1957 to September 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In December 2013, the Veteran participated in a videoconference hearing before the undersigned, and a transcript of that hearing has been associated with the record.

The issue of entitlement to a compensable rating for a bilateral hearing loss disability is REMANDED to Agency of Original Jurisdiction.


FINDING OF FACT

During the Veteran's January 14, 2014, hearing, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw the issue of entitlement to service connection for plantar fasciitis.


CONCLUSION OF LAW

The criteria for withdrawal are met for the claim of entitlement to service connection for plantar fasciitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2013).  Either the Veteran or authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2013).  

During the Veteran's December 2013 hearing before the Board, the Veteran indicated that he wanted to withdraw his claim of entitlement to service connection for plantar fasciitis.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to this issue and satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, there remain no allegations of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for plantar fasciitis is dismissed.  


REMAND

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The Veteran was last provided with an audiology examination in August 2010.  During his December 2013 hearing before the undersigned, the Veteran alleged that the symptoms associated with his bilateral hearing loss had worsened.  In light of that assertion, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's bilateral hearing loss disability is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an audiological examination to determine the current severity of bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The examiner must review the claims file and must note that review in the report.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


